_____________

                                 No. 96-2349EM
                                 _____________

In re: Luther E. Oliver                *
      Debtor                           *
____________________                   *
                                       *
Luther E. Oliver,                      *   Appeal from the United States
                                       *   District Court for the Eastern
                   Appellant,          *   District of Missouri.
                                       *
     v.                                *         [UNPUBLISHED]
                                       *
Charles W. Riske,                      *
                                       *
                   Appellee.           *
                                 _____________

                        Submitted:   December 11, 1996

                          Filed: March 7, 1997
                                _____________

Before FAGG, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                              _____________


PER CURIAM.


     Having searched the record and considered the parties’ briefs, we
find no merit in Luther E. Oliver’s contentions.     We affirm the judgment
of the district court for the reasons set forth in the district court’s
order.    See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.